DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yao et al. (US 2016/0168491 A1). 
1) and C2-C4 alkanes from the oligomerization reactor to the thermal cracking unit, which converted at least 80% of ethane to olefins. Fuel products are recovery. See abstract; Figures 1-3 and 5-7; para [0007], [0021], [0022], [0023], [0026], [0036], and [0040]. 
Yao does not explicitly disclose that the feedstock comprises at least 90-98 wt. % C2-C5 alkanes or 90 % ethane, does not teach that a recycled stream comprising converted C2-4 alkanes from the effluent oligomerization stream is directly passed back to the thermal olefination reactor, does not explicitly teach that the oligomerization reactor is a multi-bed reactor, and does not explicitly teach the use of a flash drum or a second flash drum
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Yao by utilizing a feedstock comprising comprises at least 90 % ethane or at least 95% C2-5 alkanes because Yao teaches that the ethane feedstream comprising about 70 wt. % ethane and the ethane feedstream is mixed a recycled stream comprising C1-C4 alkane as claimed. It would be expected that the result would be the same or similar when utilizing a feedstock comprising at least 95 wt. % C2-C5 alkanes or at least 90 % ethane in the process of Yao because higher percentage of ethane will produce a more uniform product. 
2-4 alkanes from the effluent oligomerization stream directly to the thermal olefination reactor because recycling unconverted reactants from any step downstream to an upstream zone to reuse is within the level of one skill in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Yao by utilizing multi-bed reactor because utilizing more than one catalytic bed to improve conversion is within the level of one of skill in the art. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Yao utilizing one or two flash drums as claimed  because Yao utilizing the separation zone(s) to remove light components including hydrogen and hydrocarbons (e.g., C1-4 alkanes) from heavier hydrocarbons and utilizing one or two flash drums to achieve such separations is within the level of one of skill in the art. 

Response to Arguments
The argument that Yao does not teach that a recycled stream comprising converted C2-4 alkanes from the effluent oligomerization stream is directly passed back to the thermal olefination reactor is not persuasive because of the new rejection above. 
The argument that Yao does not teach the concentration of C2-5 alkanes or ethane as claimed is not persuasive because the examiner maintains that utilizing a feedstock comprising at least 95 wt. % C2-C5 alkanes or at least 90 % ethane in the process of Yao because higher 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452.  The examiner can normally be reached on Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAM M NGUYEN/Primary Examiner, Art Unit 1771